127 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mark A. KOCH, Plaintiff-Appellant,v.Roger CRIST, Ernie Salazar, Fred Ballard, Chuck Goldsmith,Lieutenant Martin, CMO Lamb, Sgt. Najab, Sgt. Gay,Defendants-Appellees.
No. 97-15962.
United States Court of Appeals, Ninth Circuit,
Submitted Oct. 20, 1997.**Decided Oct. 24, 1997.

Appeal from the United States District Court for the District of Arizona Roslyn O. Silver, District Judge, Presiding
Before:  THOMPSON, T.G. NELSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
This appeal from the district court's order denying appellant's motion for preliminary injunction comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
Our sole inquiry is whether the district court abused its discretion in denying preliminary injunctive relief.  See Greqorio T. v. Wilson, 59 F.3d 1002, 1004-05 (9th Cir.1995).  The record before us shows that the court did not rely on an erroneous legal premise or abuse its discretion in concluding that appellant had failed to demonstrate the likelihood of irreparable harm in the absence of preliminary injunctive relief.  See id.   The court's factual findings and application of legal standards are not clearly erroneous.  See id.   Accordingly, the court's order denying the preliminary injunction is affirmed.


4
This court will not exercise its discretion to review the district court's dismissal of one claim and denial of leave to file a second supplemental complaint.  See Yamamoto v. Omiya, 564 F.2d 1319, 1325 n. 1l (9th Cir.1977) (appellate court has discretion to decide whether to entertain challenge to non-appealable orders in appeal from denial of injunctive relief).


5
AFFIRMED.



**
 The panel finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4;  9th Cir.  R. 3-3(d)


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3